Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 30 November 2021 has been entered. Applicant’s remarks filed 30 November 2021 are acknowledged.
Claim 22 is cancelled. Claims 23-31 have been added. Claims 1-21 and 23-31 are pending and under examination to the extent they read on the elected species: A-a) wherein the joint is a synovial joint; B) wherein the synovial joint is a hinge joint; C-a) wherein the osteoarthritis is primary osteoarthritis; D-b) wherein the primary osteoarthritis is erosive osteoarthritis; and E) wherein the subject is human.
Claims 1-14, 17-21 and 23-31 read on the elected species.

Claim Rejections Withdrawn
The rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear whether the treatment is for a subject having osteoarthritis or having erosive osteoarthritis, is withdrawn in response to Applicant’s amendment of the claims.  
The rejection of claims 10, 12, 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the terms “for example”, “such as”, and “preferably”, is withdrawn in response to Applicant’s amendment of the claims.  
composition”, is withdrawn in response to Applicant’s amendment of the claim.  
The rejection of claims 1-14 and 17-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in response to Applicant’s amendment of independent claims 1, 3 and 7 to limit “administering to said subject an active agent; wherein the active agent consists of an Annexin A5 protein or a dimer of an Annexin A5 protein; and wherein the Annexin A5 protein consists of an amino acid sequence which is more than 95% identical to human Annexin A5 SEQ ID NO: 1 either with, or without, the N-terminal methionine”, and to remove the reference to prophylaxis. 
The rejection of claims 1-7, 10-13, 18 and 19 under 35 U.S.C. 102(a)(1), as being anticipated by Gonzales et al. (WO 2014/197681 A1, Int’l. Pub. Date: Dec. 11, 2014), is withdrawn in response to Applicant’s amendment of independent claims 1, 3 and 7 to limit “administering to said subject an active agent; wherein the active agent consists of an Annexin A5 protein or a dimer of an Annexin A5 protein; and wherein the Annexin A5 protein consists of an amino acid sequence which is more than 95% identical to human Annexin A5 SEQ ID NO: 1 either with, or without, the N-terminal methionine”. In Gonzales, an annexin V (Annexin A5) conjugate is used for the treatment.
The rejection of claims 14, 17, 20 and 21 under 35 U.S.C. 103, as being unpatentable over Gonzales et al. (WO 2014/197681 A1), is withdrawn in response to Applicant’s amendment of the claims as above.

The provisional rejection of claims 1-14 and 17-21 on the ground of nonstatutory double patenting over claims 15, 17-22 and 27 of co-pending Application No. 16/045,937 is withdrawn in view that the ‘937 application has been abandoned.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 18 and 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons set forth in the previous Office Action (at p. 4-7) and the following.
Applicant argues that independent claims 1, 3 and 7 have been amended to specify that the Annexin A5 has more than 95% identity to human Annexin A5 SEQ ID 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
While a skilled artisan can envision an Annexin A5 polypeptide having more than 95% identity to the human Annexin A5 of SEQ ID NO: 1, either with or without the N- terminal methionine, the specification, however, does not describe the structures of a protein “consisting essentially of” the sequence of human Annexin A5, nor the mammalian orthologues of human Annexin A5, and allelic or genetic variants thereof, as recited in claim 18. Applicant does not provide evidence of possession of these molecules. The rejection can be overcome by deleting these limitations from claim 18.

New Grounds of Objections/Rejections
Claim Objections
Claims 1, 3, 7, 21, 27 and 28 are objected to because of the following informalities:
In claims 1, 3 and 7, the phrase “human Annexin A5 SEQ ID NO:1 either with, or without, the N-terminal methionine” should be amended to “human Annexin A5 set forth in SEQ ID NO: 1, either with or without the N-terminal methionine”.
In claim 21, the phrase “wherein the subject is treated with active agent …” should be “wherein the subject is treated with the active agent …”.
Claim 27 may be amended to remove the word “or” between the groups of the joints and add the word “and” before the last group of the joints. The claim may also use 
“The method according to Claim 10, wherein:
the plane joint is one or more joint selected from the list consisting of a costovertebral joint, a facet joint, a midcarpal joint, a carpometacarpal finger joint, an intermetacarpal joint, a sacroiliac joint, a zygapophyseal joint, a sternocostal joint, subtalar joint (or talocalcaneal joint), and an acromioclavicular joint;
the ball and socket joint is one or more joint selected from the list consisting of a tibiotarsal joint, a tibiofibular joint, a shoulder joint, a talocalcaneonavicular joint, and a hip joint;
the hinge joint is one or more joint selected from the list consisting of an ankle joint, an elbow joint, a temporomandibular joint, an interphalangeal joint, a stifle joint, and a knee joint;
the pivot joint is one or more joint selected from the list consisting of an atlanto-axial joint, an atlantoaxial joint, a proximal radioulnar joint, a hock joint, a tarsal joint, a talocalcaneonavicular joint, a calcaneocuboid joint, and a distal radioulnar joint;
the condyloid joint is one or more joint selected from the list consisting of an atlanto-occipital joint, a radiocarpal joint, a metatarsophalangeal joint, a wrist joint, an intercarpal joint, a radiocarpal joint, and a metacarpophalangeal joint; and
the saddle joint is one or more joint selected from the list consisting of a carpometacarpal thumb joint, a calcaneocuboid joint, and a sternoclavicular joint.”
The method according to Claim 18, wherein the sequence of human Annexin A5 is set forth in SEQ ID NO: 1, either with or without the N-terminal methionine.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the active agent is: a) a protein consisting essentially of, or consisting of the sequence of human Annexin A5; b) a mammalian orthologue of human Annexin A5; c) an allelic or genetic variant of a) or b)”. The claim is indefinite because it is unclear what sequence meets the limitation as “consisting essentially of” human Annexin A5, and whether any mammalian orthologue of human Annexin A5, or allelic or genetic variant thereof, is encompassed by the claim. The metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8, 9, 18 and 23-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites “wherein the active agent is: a) a protein consisting essentially of, or consisting of the sequence of human Annexin A5”. However, independent claim 1, upon which claim 18 depends, limits that the active agent consists of an Annexin A5 protein or a dimer thereof consisting of an amino acid sequence which is more than 95% identical to the human Annexin A5 of SEQ ID NO: 1, either with or without the N-terminal methionine. Therefore, the term “consisting essentially of” recited in claim 18 fails to further limit the subject matter of the claim upon which it depends.
Claims 8 and 9 recite “wherein the subject has erosive osteoarthritis in the or each joint.” and “wherein the subject has been diagnosed with erosive osteoarthritis; optionally, wherein the diagnosis of erosive osteoarthritis is in the or each joint to be treated.” However, independent claim 7, upon which claims 8 and 9 depend, already limits treatment of erosive osteoarthritis in one or more joints in a subject (i.e., the subject has been diagnosed with erosive osteoarthritis in one or more joints). Therefore, 
Claims 23 and 24 recite “wherein the subject has osteoarthritis in the or each joint.” and “wherein the subject has been diagnosed with osteoarthritis; optionally, wherein the diagnosis of osteoarthritis is in the or each joint to be treated.” However, independent claim 1, upon which claims 23 and 24 depend, already limits treatment of osteoarthritis in one or more joints in a subject (i.e., the subject has been diagnosed with osteoarthritis in one or more joints). Therefore, claims 23 and 24 fail to further limit the subject matter of the claim upon which they depend. Similarly, claims 25 and 26 fail to further limit the subject matter of claim 3, upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-14, 17-21, 23, 24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frostegård et al. (US 2014/0363450 A1, Pub. Date: Dec. 11, 2014), in view of Feng et al. (U.S. Patent No. 9,192,649 B2, Date of Patent: Nov. 24, 2015).
Frostegård teaches a method of treating a cardiovascular disease, an auto-immune disease or an inflammatory condition, including osteoarthritis, in a mammal, comprising administering to the mammal a therapeutically effective amount Annexin A5 (see claims 16, 17). Frostegård teaches that the mammalian subject is a human [0014].
Frostegård teaches as set forth above. Frostegård, however, does not teach the amino acid sequence of Annexin A5 set forth in SEQ ID NO: 1.
Feng teaches a therapeutic pharmaceutical composition comprising an effective amount of Annexin A5 for use in treatment of an inflammatory disorder (col. 2, lines 1-3). Feng teaches that the Annexin A5 is the human Annexin A5, which amino acid sequence is set forth as SEQ ID NO: 8 (col. 23-24, Table 1). The human Annexin A5 taught by Feng is identical to the instant SEQ ID NO: 1 (see sequence alignment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the human Annexin A5 taught by Feng in the treatment method of Frostegård for osteoarthritis. One of ordinary skill in the art would have been motivated to do so, because Frostegård teaches a method of treating osteoarthritis in a human patient, comprising administering to the human patient a therapeutically effective amount Annexin A5, and Feng further teaches the amino acid 
Regarding claims 14, 21 and 31, which recite wherein the subject is 45 or more years of age (claim 14), and wherein the subject is treated separately, simultaneously, or sequentially with one or more of: lifestyle changes, medication, and surgery (claims 21, 31), such modifications would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. One of ordinary skill in the art would have been motivated to use the method taught and suggested by Frostegård and Feng to treat osteoarthritis patients who are 45 or more years of age, and to include lifestyle changes (e.g., exercise and weight control) in the treatment plan. This leads to the reasonably expected success due to ordinary skill and common sense, not innovation. 
Regarding claims 17, 20 and 30, which recite wherein the active agent or composition is administered at a concentration of at least 1 g/ml (claim 17) or at a volume of 1 ml or more (claims 20, 30), given that the level of skill in this art is very high, and that optimizing parameters, such as the concentration and the injection volume of a therapeutic agent, is routine, modifying the concentration of the Annexin A5 and the injection volume used in the method taught and suggested by Frostegård and Feng to the claimed ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frostegård et al. (US 2014/0363450 A1), in view of Feng et al. (U.S. Patent No. 9,192,649 B2), and further in view of Koutroumpas et al. (Int. J. Biomed. Sci., 2013, Vol. 9(4):217-223).
Frostegård and Feng teach as set forth above. These references, however, do not teach treating erosive osteoarthritis.
Koutroumpas teaches that erosive hand osteoarthritis (EOA) has considerable inflammation (see abstract). Koutroumpas teaches that inflammation has been recognized as an important factor in the pathophysiology of osteoarthritis, and the inflammatory component is more evident in EOA (1st paragraph under “INTRODUCTION”). Koutroumpas teaches that inflammatory mediators, such as TNF-, IL-6 and IL-1, are up-regulated in the patients and that chronic inflammation plays a role in osteoarthritis and particularly in EOA (p. 222, col. 1, 2nd full paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught and suggested by Frostegård and Feng to treat patients with EOA. One of ordinary skill in the art would have been motivated to do so, because Frostegård and Feng teach and suggest a method of treating an inflammatory disorder, such as osteoarthritis, in a human patient, comprising administering to the human patient a therapeutically effective amount of the human Annexin A5 protein, and Koutroumpas further teaches that chronic inflammation .

Claims 2-5, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frostegård et al. (US 2014/0363450 A1), in view of Feng et al. (U.S. Patent No. 9,192,649 B2), and further in view of Gonzales et al. (WO 2014/197681 A1, Int’l. Pub. Date: Dec. 11, 2014) (the reference provided previously).
Frostegård and Feng teach as set forth above. These references, however, do not teach wherein the active agent is administered to the one or more joints, as recited in claims 2 and 3.
Gonzales teaches intra-articular injection of a tin-117m attached to annexin V (also Known as annexin A5) in a suitable sterile carrier, such as saline, into an affected joint to treat osteoarthritis [0004] [0011] [0013]. Gonzales showed the results of a study in which the tin-117m annexin V compound was injected into the synovial joint cavity in the arthritic knees of a rat model (p. 6, Table 2; p. 10, Table 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the human Annexin A5 protein by intra-articular injection to treat osteoarthritis. One of ordinary skill in the art would have been motivated to do so, because Frostegård and Feng teach and suggest a method of treating osteoarthritis in a human patient, comprising administering to the human patient a therapeutically effective amount of the human Annexin A5 protein, and Gonzales further teaches that intra-articular injection of an annexin A5 conjugate can be .

Claims 6 is further rejected under 35 U.S.C. 103 as being unpatentable over Frostegård et al. (US 2014/0363450 A1), Feng et al. (U.S. Patent No. 9,192,649 B2) and Gonzales et al. (WO 2014/197681 A1), and further in view of Koutroumpas et al.
Frostegård, Feng, and Gonzales teach as set forth above. These references, however, do not teach treating erosive osteoarthritis.
Koutroumpas teaches that erosive hand osteoarthritis (EOA) has considerable inflammation (see abstract). Koutroumpas teaches that inflammation has been recognized as an important factor in the pathophysiology of osteoarthritis, and the inflammatory component is more evident in EOA (1st paragraph under “INTRODUCTION”). Koutroumpas teaches that inflammatory mediators, such as TNF-, IL-6 and IL-1, are up-regulated in the patients and that chronic inflammation plays a role in osteoarthritis and particularly in EOA (p. 222, col. 1, 2nd full paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught and suggested by Frostegård, Feng, and Gonzales to treat patients with EOA. One of ordinary skill in the art would have been motivated to do so, because Frostegård, Feng, and Gonzales teach and suggest a method of treating an inflammatory disorder, such as osteoarthritis, in a human patient, comprising administering to the joint of a human patient a therapeutically effective amount of human Annexin A5 protein, and Koutroumpas further teaches that chronic inflammation plays a role in osteoarthritis and particularly in EOA. .

Double Patenting
Amended claims 1, 7-14, 17-21, 23, 24 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-18 of U.S. Patent No. 10,060,908, in view of Feng et al. (U.S. Patent No. 9,192,649 B2) and Koutroumpas et al. (the references cited in the above 35 U.S.C. 103 section). The rational of the rejection in view of the amendment of the claims is as the following:
Claim 1 of the ‘908 patent recites “A method of treating or reducing the risk of developing arthritis in a mammal, comprising administering to the mammal in need thereof a therapeutically effective amount of Annexin A5, wherein the arthritis is osteoarthritis or psoriatic arthritis.” Although the claims at issue are not identical, they are not patentably distinct from each other, because the recited features of the instant claims are either present in the claims of the ‘908 patent or obvious in view of the cited references. Regarding the newly added limitation “wherein the Annexin A5 protein consists of an amino acid sequence which is more than 95% identical to human Annexin A5 SEQ ID NO: 1 either with, or without, the N-terminal methionine”, Feng teaches the amino acid sequence of human Annexin A5, which is identical to the instant SEQ ID NO: 1. Regarding treatment of erosive osteoarthritis, Koutroumpas teaches that osteoarthritis and erosive hand osteoarthritis (EOA) share similar pathophysiology in which chronic inflammation plays a role. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method claimed in the ‘908 patent to administer the human Annexin A5 

In the response received on 30 November 2021, Applicant argues that the present inventors disclosed that Annexin A5 had a drastic impact on osteoarthritis in joints, in particular inflammatory osteoarthritis, and that the surprising outcome could not have been predicted, accordingly, constitutes grounds to find non-obviousness. Applicant argues that the claimed subject matter is highly effective in treatment for osteoarthritis, in particular inflammatory osteoarthritis (such as erosive osteoarthritis), by administration of an Annexin A5 protein to a joint.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
While the surprising outcome of administering an Annexin A5 protein to a joint of a subject suffering from osteoarthritis, in particular inflammatory osteoarthritis (such as erosive osteoarthritis), constitutes grounds to find non-obviousness, the claims that are subjected to the nonstatutory double patenting rejection, however, do not recite administration of an Annexin A5 protein to a joint. Therefore, the unexpected results are not commensurate in scope of the present claims.  

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 18, 2022